Citation Nr: 9935761	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied secondary service 
connection for a low back disorder.  The veteran currently 
resides within the jurisdiction of the RO in St. Petersburg, 
Florida.

The veteran's claim is the subject of the REMAND herein.


FINDINGS OF FACT

1.  A recent bone scan showed evidence of degenerative 
changes in the veteran's thoracic and lumbar spines.

2.  The medical evidence indicates that the veteran's 
service-connected bilateral knee condition has resulted in 
alteration of gait, causing low back pain. 

3.  The veteran's claim for secondary service connection for 
a low back disorder is plausible, but the RO has not obtained 
sufficient evidence for a fair disposition of this claim.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim for service 
connection for a low back disorder as secondary to service-
connected disability, and VA has not satisfied its statutory 
duty to assist him in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  Even if there is another plausible explanation 
for the origin of the new disorder, a claim for secondary 
service connection is well grounded if there is a plausible 
explanation, bolstered by sufficient medical evidence, of why 
the new disorder should be service connected.  Reiber v. 
Brown, 7 Vet. App. 513, 517 (1995).

The veteran's claim for service connection is plausible.  A 
bone scan in April 1996 showed the presence of degenerative 
changes in the thoracic and lumbar spines.  He has been 
service-connected for a right knee condition since his 
separation from service in 1946, and he underwent total right 
knee replacement in 1995.  In 1997, he was granted service 
connection for residuals of left hip replacement and left 
knee pain as secondary to the service-connected right knee 
condition.  Upon VA examination in July 1997, the veteran 
reported having had altered gait since the right knee 
operation in 1946 with intermittent low back pain since 1947.  
The VA examiner concluded that the veteran's traumatic right 
knee injury had led to alteration of gait, which then caused 
low back pain.  Diagnoses included musculoskeletal low back 
pain.  That opinion indicated the possibility that the 
veteran's service-connected right knee disorder has caused or 
aggravated the back disorder.  Assuming the credibility of 
this evidence, the claim must be said to be plausible, and 
therefore well grounded. 

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to this claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board concludes that VA has not satisfied its duty to 
assist the veteran in the development of this claim.  The 
record does not contain sufficient evidence to decide this 
claim fairly, as discussed more fully below.  Accordingly, 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. §§ 5103 and 
5107(a), and this claim is REMANDED for the development 
discussed below.



ORDER

The veteran's claim for service connection for a low back 
disorder as secondary to service-connected disability is well 
grounded, and, to that extent, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to further 
disposition of the veteran's claim for secondary service 
connection for a low back disorder. 

It is necessary to obtain a medical opinion as to whether the 
veteran currently has a chronic low back disorder.  Although 
the 1996 bone scan showed degenerative changes in the 
thoracic and lumbar spines, as discussed above, the more 
recent medical evidence has only shown diagnoses of low back 
pain.  Low back pain, in and of itself, is a symptom and not 
a chronic disorder.  Although it may be true that the 
veteran's service-connected knee disabilities have resulted 
in increased back pain, it does not necessarily follow that 
they have caused or aggravated a back disorder.  It is 
necessary, therefore, that a medical professional review the 
veteran's claims file and provide an opinion as to whether 
the veteran currently has a chronic low back disorder, and, 
if so, the likelihood that it is caused or aggravated by any 
of his service-connected disabilities.  A medical opinion is 
needed, since there is not sufficient evidence upon which the 
Board can decide the veteran's claim.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 
Vet. App. 288, 292 (1993).

Accordingly, while the Board sincerely regrets the further 
delay, this claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records from the VA Medical Center in 
Gainesville, Florida, for treatment since 
December 1997.

2.  After receiving the veteran's VA 
treatment records, schedule him for an 
appropriate VA examination to evaluate 
his back disorder.  It is very important 
that the examiner be provided an 
opportunity to review the claims folder 
and a copy of this remand prior to the 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  

The examiner should perform all necessary 
tests in order to determine the nature 
and etiology of the veteran's current low 
back disorder.  Prior to rendering the 
following opinions, the examiner should 
review all the evidence of record.  The 
examiner should render opinions as to:  

(a) whether the veteran currently has a 
chronic low back disorder, as opposed 
to merely low back pain, and, if so, 
whether it is at least as likely as 
not that it is proximately due to or 
the result of any of his service-
connected disabilities (i.e., right 
knee, left knee, left hip). 

(b) whether the veteran currently has a 
chronic low back disorder, as opposed 
to merely low back pain, and, if so, 
whether it is at least as likely as 
not that it is aggravated by any of 
his service-connected disabilities 
(i.e., right knee, left knee, left 
hip).

The complete medical rationale for all 
opinions is to be included in the report.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions and the opinion 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

4.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim for secondary service 
connection for a low back disorder, with 
consideration of the additional evidence 
developed upon remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



